Citation Nr: 0401803	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for tinea versicolor. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for hepatitis C.  By rating decision of 
August 2002, the RO continued denial of service connection 
for hepatitis C, and denied entitlement to service connection 
for prostatitis, tinea versicolor, and increased a 
noncompensable rating for fractured talus an non-displaced 
fracture of distal fibula of the left ankle to 20 percent, 
effective May 6, 2002.  Later that month, the veteran 
submitted a notice of disagreement (NOD) to the denial of 
service connection for hepatitis C, prostatitis, and tinea 
versicolor.  A statement of the case (SOC) was issued on 
these three in December 2002.  A substantive appeal (SA) was 
received in January 2003, for service connection for 
hepatitis C and tinea versicolor.  No mention was made for 
the claim of entitlement to service connection for 
prostatitis.  Therefore, that issue is not in appellate 
status and is not reflected on the title page.  

The issue of entitlement to service connection for hepatitis 
C is the subject of the remand decision below.  


FINDINGS OF FACT

1.  The veteran was treated in service for tinea versicolor 
which resolved without residual disability.  

2.  The veteran does not presently have a skin disability.  




CONCLUSION OF LAW

Tinea versicolor was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In a May 2002 and June 2002 letters, 
the RO notified the veteran of the evidence needed to 
substantiate a claim for service connection, such as evidence 
of a current disability, evidence of incurrence or 
aggravation in service, and evidence of a relationship 
between the in-service injury or disease and the current 
disability.  In the December 2002 statement of the case on 
the issue of service connection, the RO cited 38 C.F.R. 
§ 3.159, implementing the requirements of 38 U.S.C.A. § 5103, 
providing actual notice of the pertinent provisions of that 
law, including what information or evidence that the claimant 
is to provide to VA and what information or evidence that VA 
will obtain on his behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Under these circumstances, the Board 
considers no further procedural development is required to 
comply with the duty to notify under 38 U.S.C.A. § 5103. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the veteran's 
service medical records, and VA medical records identified by 
the veteran.  Additional duplicate service medical records, 
VA records, and a single private medical record, were also 
received by VA from the veteran.  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been met. 

The veteran and his representative contend, in essence, that 
service connection is warranted for versicolor based upon 
service incurrence.  He maintains that the was treated for 
this condition in service, and therefore, should be service-
connected for the condition presently.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

A review of the service medical records shows that the 
veteran was seen in service in October 1969, for a rash of 
the face of one month duration that seemed to be spreading.  
On two other occasions in November 1969, he was seen for what 
was described as tinea versicolor of the face, neck, and 
upper torso.  There were no other records of findings, 
treatment or diagnoses, of tinea versicolor or any other skin 
rash during service.  

After service, the medical records are devoid of findings, 
treatment, or diagnosis of tinea versicolor, or any skin 
disorder.  Likewise, the veteran has not identified any 
source from whom records could be obtained showing such 
disability.  [It is well settled the veteran himself, as a 
lay person, is not competent to diagnose any medical 
condition.  See Espiritu v. Derwinski 2 Vet. App. 492 
(1992).]  In order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current diagnosis of tinea versicolor.  
Although the veteran was seen on three occasions in service 
for tinea versicolor or rash of the face and upper torso in 
1969, there are no other relevant complaints, findings or 
treatment recorded in the record thereafter.  In the absence 
of the presence of the claimed disability, service connection 
is not warranted.   


ORDER

Service connection for tinea versicolor is denied.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  

After a thorough review of the record, the Board determines 
that a remand is required so that additional evidentiary 
development may be undertaken in order to fulfill the 
statutory duty to assist the veteran with his claim.  

The veteran claims to have received a blood transfusion on 
two occasions in service when he had surgery on his left 
ankle after sustaining injury in an automobile accident.  He 
also related that he has never been an intravenous drug user 
and that blood transfusions in service are the only 
opportunity he had to be exposed to the hepatitis C virus.  

The record reveals that the veteran was indeed in a single 
automobile accident while on active duty.  He was treated at 
the Archibold Memorial Hospital, Thomasville, Georgia.  The 
medical records associated with the claims folder only 
reflect treatment in the emergency room.  However, the 
Statement of Medical Examination and Duty Status dated 
April 1971, indicates, in pertinent part, that the veteran 
was admitted to the hospital and it appears that he was kept 
at the hospital for at least two days.  A search for 
inpatient hospital records, and clinicals, should be sought 
in the instant claim.  

Additionally, the record also seems to reflect that the 
veteran was later hospitalized for injuries from the 
April 1971 automobile accident at the Martin Army Hospital, 
Fort Benning, Georgia.  Those records are not in the 
veteran's service medical records.  The RO should attempt to 
obtain the veteran's clinical hospital records connected with 
that hospitalization and associate those records with the 
claim folder.  

A review of the veteran's VA medical records post service 
show that the veteran's history reflects in May 2001, that 
the veteran had a blood transfusion in 2000.  It appears that 
this transfusion may have occurred in connection with a 
gunshot wound sustained by the veteran.  Unfortunately, the 
medical record is not clear, and the RO should determine from 
the veteran if he had a blood transfusion in 2000, and if so, 
should attempt to obtain those records in connection with 
this claim.  

As there are factual questions regarding the onset of 
hepatitis C and the risk factor that is the most likely cause 
of the current hepatitis C, this case is REMANDED to the RO 
for the following:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.  

2.  Obtain the veteran's personnel file 
from the National Personnel Records 
Center (NPRC), or any other appropriate 
records custodian.

3.  Request from NPRC hospital records, 
to specifically include clinical and 
inpatient treatment records from Martin 
Army Hospital, Fort Benning, Georgia, 
dated in April 1971, and associate those 
records with the claims folder.  

4.  After obtaining the appropriate 
release of information from the veteran, 
contact Archibold Memorial Hospital, 
Thomasville, Georgia, and obtain the 
veteran's inpatient medical and clinical 
records in connection with his April 1971 
hospitalization.  Specifically request 
the inpatient clinical records rather 
than the emergency room records that are 
already of record.  

5.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for hepatitis C since he was 
diagnosed in 2000.  

6.  Make arrangements to have the veteran's 
claims file reviewed by a VA specialist in 
hematology to determine the etiology of 
hepatitis C.  The specialist should 
specifically address the various risk factors 
of hepatitis C.  The specialist should be 
asked whether it is at least as likely as not 
that the veteran contracted hepatitis C in 
service based upon any treatment received 
that is shown in the records.  The examiner 
should provide an opinion based on the 
veteran's history and the medical evidence of 
record, as to which risk factor was the most 
likely cause of hepatitis C.  A rationale 
must be provided for all opinions and 
conclusions reached.  

7.  After the above development, 
adjudicate the claim considering all the 
evidence of record.  If the benefit 
sought remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



